DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS), submitted 12/28/2020, has been considered by the examiner.

REASONS FOR ALLOWANCE
Claims 23, 25-30, and 33-40, are allowed over the prior art of record as amended by the applicant on 11/10/2020.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure recited in independent claims 23, 36, and 37.
The closest prior art of record is Estes et al. (PGPub 2009/0067989); and Yodfat et al. (USPN 8,568,361).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure comprising a baseplate assembly, comprising:
a baseplate that is separable from a pump assembly comprising a rechargeable battery; and
a battery carried on the baseplate, the battery comprising a housing, and an electrical energy storage device within the housing,
the battery being configured to recharge the rechargeable battery when the baseplate assembly is coupled to the pump assembly.
Specifically, regarding independent claims 23, 36, and 37, the prior art to Estes and Yodfat, either alone or in combination, fails to disclose or render obvious the specific structure and/or functional features as claimed;
wherein the battery further comprises:
a pair of flexible electrical contacts respectively connected to an anode and a cathode of the electrical energy storage device.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/15/2021